Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
This action is in response to papers filed on 1/5/2022.
Claims 1, 7 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-15 are pending.
	Claims 11-15 have been withdrawn from consideration.
	Claims 1-10 are provided consideration in this office action.

Claim Objections
Claims 4, 5, and 10 are objected to because of the following informalities:  In regards to Claims 4, 5, and 10, multiple occurrences of the term “module” appear to be typographical errors that were intended to be --modules-- (plural).  Examples include Claim 4, line 1, Claim 5, line 1, and Claim 10, line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(f)
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means” or “step” (or an equivalent term) or a generic placeholder that is coupled with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: multiple different “…a plurality of modules actuated by the transactional service server…” in Claim 1 and several depending claims (see 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 7) and/or a system and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1 and 7 recite a system/method that provides the ability of users to perform multiple human resource and employment related activities (in essence a single system/method in which any number of human resources and employment activities can be accessed and performed).  The limitations of enabling users to register, identifying user types, allowing users to create profiles, allowing users to 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor and/or communication devices to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine-readable medium (including software).  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
- Using a server with software (such as: modules, applications, etc.) configured to perform the recited steps. The computer used in these steps is recited at a high-level of 
- Using a network configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of transmitting and receiving data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). In addition, the limitations drawn to the use of a virtual rotating carousel to display results and data amounts to insignificant extrasolution activity in accordance with MPEP 2106.05(g).  Specifically, this limitation amounts to a mere design choice regarding a particular method of presentation.  Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
In response to Applicant’s invocation of Berkheimer evidence, continuing analysis provides additional clues regarding the lack of eligibility and addresses some of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations listed above (processor, communication devices, machine-readable medium, server, network, included software (modules, applications, etc.)). Claims 1 and 7 also indicate that users are able to “interface” (and “communicate”) with the system and devices. The “interfacing” is stated at a high level of generality and its broadest reasonable interpretation can comprises any general method of interfacing with data through the use of some unspecified generic computers and interfaces.  These elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. 
(1) The courts have recognized functions, such as receiving, processing and storing data and receiving or transmitting data over a network, as being well-understood, routine and conventional functions when they are claimed in a merely generic manner (See Alice Corp., 134 S. Ct. at 2360; Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); Ultramercial, 772 F.3d at 716‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).  For example, “interfacing”, as used in the claims, can be interpreted as merely transmitting and receiving information over a network, such as those activities performed in Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  
(2) It should be noted the limitations of the current claims are performed by the generically recited general-purpose computer. (See specification at [00064], “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus...” [00067], “Various general-purpose systems may also be used with programs in accordance with the teachings herein…”; [0003]; [00011]; [00048], “…via any mobile device and/or pc, laptop, Mac and any and all electronic devices…one or more embodiments described herein may be implemented, in whole or in part, on computing devices such as servers, desktop computers, cellular or smartphones, personal digital assistants (e.g., PDAs), laptop computers, printers, digital picture frames, network equipment (e.g., routers) and tablet devices…”).  
(3) Applicant also specifically points to the use of the “carousel” display as not being well-known routine, and conventional.  See Brown et al. (Pub. No. US 2014/0053110 A1).  Brown discloses the use of carousel displays for displaying results (see at least [0125]; [0084]; [0146]).  Brown is also specifically used for a carousel display of employment related profiles.  Brown was filed on 8/20/2013 with a provisional application filed on 8/20/2012, demonstrating that a disclosure was made at least five years and three months (approximately) prior to Applicant’s filing.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, independent Claims 1 and 7 are ineligible.
Claims 2 and 8 recite further elements related to specific types of devices.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of device does not significantly affect the processing of the claimed invention since each device would use similar technology for performing the claimed steps.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, 
Claims 3 and 9 recite further elements related to specific types of networks (and/or communications).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of network does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 3 and 9 are ineligible.
Claim 4 recites further elements related to specific types of software and/or programming components, and/or hardware components (all of which are recited in an even broader, more generic manner than the parent claims) for performing the claimed steps.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of network does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the 
Claims 5 and 10 recite further elements related to additional modules for employment and/or human resources activities.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the recited elements merely represented “labeled” modules that are not used or defined in any manner (other than merely labeling them) and therefore would not be significantly different in concept than any other recited modules.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 5 and 10 are ineligible.
Claim 6 recites further elements related to specific types of data that can be input.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data that is input does not significantly affect the processing of the claimed invention since these types of data would be input in the same manner as any other type of data (and are not used in any significant manner in the claims).  The claims are directed to the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (Pub. No. US 2017/0270550 A1) in view of Mankani et al. (Pu. No. US 2009/0307052 A1) in further view of Finch, II et al. (Patent No. US 6,751,650 B1) (hereafter referred to as Finch) in further view of Brown et al. (Pub. No. US 2014/0053110 A1).
In regards to Claim 1, Cooper discloses:
A system/Method for enabling at least one transactional service between a plurality of transacting parties, the system comprising: 
at least one communication device;  ([0016]; [0025])
the devices include user interfaces (referred to as “dashboards”), the user interfaces are also references and discussed throughout the reference, including for inputting data and performing many of the tasks listed below (and/or similar/comparable tasks)) and
a transactional service system being in communication with the at least one communication device via a network, the transactional service system including a transactional service server residing on a central computer having a processor installed with a transactional service application and coupled with a memory unit integrated with a central database, ([0011]; [0051], provides examples of devices communicating using network type communication, including web-based and mobile (additional references are made to remote type communications throughout the reference); [0057] Claim 1, shows a processor that executes software/functions and is in communication with other components, such as databases, memory, devices, etc., the centrality and function of this processor reads on the use of a server) the transactional service application comprising a plurality of programmatic modules actuated by the transactional service server responsive to one or more of the plurality of user inputs, the plurality of programmatic modules, the programmatic module further comprising: 
a registration module, wherein the registration module is configured to cooperate with the user interface to enable a user to register in the transactional service application responsive to one or more of the plurality of user inputs received from the at least one communication device; ([0011], job seekers can register profiles; [0014], employers can register profiles, Abstract, etc., user interfaces are used to enter inputs and interact with the system components/services (“cooperation” between system and interfaces))
an identification module, wherein the identification module is configured to cooperate with the transactional service application to identify if the user is an employee or an employer responsive to one or more of the plurality of user inputs received from the at least one communication device; ([0011]-[0014], shows separate registrations for employers versus employees (or other types of users) indicating that at some point during registration, a user’s status as “employer” or “employee” is identified, Abstract, etc., user interfaces are used to enter inputs and interact with the system components/services (“cooperation” between system and interfaces))
a welcome module, wherein the welcome module is configured to cooperate with the user interface to enable the user to create a user profile responsive to one or more of the plurality of user inputs received from the at least one communication device, the user profile being stored in the central database with a plurality of user profiles, wherein each user profile is one of an employee user profile or an employer user profile; ([0011], in addition to registering, job seekers can create a profile via a dashboard (reads on “welcome module”); [0014]; [0026], in addition to registering, employers can create a profile via a dashboard (reads on “welcome module”), Abstract, etc., user interfaces are used to enter inputs and interact with the system components/services (“cooperation” between system and interfaces), at least [0011]-[0017]; [0027], shows the creation of profiles for both employees and employers that are stored in a database for searching and matching, Cooper discloses that multiple users (employees and employers) can create profiles and the system/method is not limited to a single use by a single user)
an analyzing module, wherein the analyzing module is configured to cooperate with the transactional service application to the user to analyze the plurality of user inputs stored in the central database of the transactional service system, the analyzing module comprising: (the “dashboards” discussed throughout the reference allow users to analyze data that is input through the dashboards/interfaces/profiles in order to perform the following task, Abstract, etc., user interfaces are used to enter inputs and interact with the system components/services (“cooperation” between system and interfaces))
a recruitment management module, wherein the recruitment management module is configured to design and manage at least one recruiting process by the employer through the at least one communication device([0012], “A recruiter dashboard enabling a recruiter to post jobs, initiate an auto search of system databases using job descriptions and other search criteria, send messages via SMS and other means to selected candidates, create candidate profiles, submit candidates along with notes to hiring managers, manually search system databases, and review commissions earned for each employee or contractor hired.”); 
shows multiple aspects of evaluating candidates; Abstract; [0023]; [0071],  candidates are integrated into the system via hiring, timesheet creation, etc. (“…systems and interfaces facilitate recruiting from a point of job order, through the selection process, interview process, to hire and payroll points within a single system…”)
an employment module, wherein the employment module is configured to maintain a plurality of employment activities by the employer and the employee; (Cooper discloses a plurality of employment activities performed by both the employer and employee (such as multiple hiring activities, multiple application activities, candidate tracking, post-employment tracking, timecard validation, etc.), the term “employment activities is an extremely broad term and would, under broadest reasonable interpretation (BRI), cover many, if not all, of the other types of activities performed in the claim and throughout Cooper (see the sections of Cooper cited above and below), under BRI the claims do indicate that “employment activities” is significantly different in scope than any of the other employment activities performed in the claim) 
a timecard module, wherein the timecard module is configured to allow the employee to maintain a timecard to reflect an accurate number of working hours and also configured to allow an employer/authorized department head to review and shows employees entering timecards to reflect hours worked; [0014]; [0055], shows the review and approval of timesheets by an employer)
a user authorization module, wherein the user authorization module is configured to authorize the user to execute the at least one transactional service or pass on the at least one transactional service; ([0023]; [0027], provides examples of transactional services that can be performed by users, the reference discloses multiple activities that user scan performed after creating and registering profiles, specific activities available to types of users (employer, employee, etc.) shows “authorization” for those transactions) and 
Examiner’s Note: Based on the claim language and specification (see at least [0009]-[0011]), the term “transactional service” is not identified as any specific activity or process.  Therefore “transactional service” will be interpreted under broadest reasonable interpretation as any of the activities performed by any of the modules (or combination thereof) in the claims.  
a notification/alert sending module, wherein the notification/alert module is configured to electronically send a notification upon a successful execution of the at least one transactional service. (Example 1: [0071]; [0072], employees enter timesheets (transactional service), then those timesheets are sent to the employer for approval (employer is notified of completed timesheet); Example 2: [0026]; [0030], candidate enters indication that they authorize SMS/text messages, the dashboard notifies the employer of their selection)

a reporting module, wherein the reporting module is configured to enable the employer to view, download and print their hiring and staffing trends along with statistical data and information on current and past employees that are in the system database; ([0034]; [0040]; [0056]; [0071], “…may also include planned workforce 156, including a workforce pipeline of offers made, promotions due, and transfers, less unplanned attrition…”, discusses multiple data analysis of trends in staffing data for viewing and planning of workforce, the inclusion of “attrition” data would incorporate past employee statistics along with the current employee statistic (hires, promotions, etc.); [0090], files can be distributed as attachments (i.e. downloaded able and viewable files); Fig. 15; Fig. 16, examples of output (i.e. reports) being explicitly provided in Microsoft Excel, which one of ordinary skill in the art would understand has print functions); [0062], additional examples of employee data that can be used for monitoring staffing/hiring trends) 
One of ordinary skill in the art would have recognized that applying the known technique of Manakani would have yielded predictable results.  It would have been recognized that applying the technique of Manakani to Cooper would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such human resources and employment features into similar systems.  Further, using a trend/statistic tracking and reporting feature in conjunction with a method/system for aggregating and allowing a 
Cooper/Mankani discloses a system/method in which user can access and perform a plurality off human resources and employment related modules/activities. Manakni also mentions at least the storing of performance and previous performance data of employees ([0062]).  Cooper/Mankani does not explicitly disclose monitor performance rating by the employer and the employee, but Finch teaches:
a retention determination module, wherein the retention determination module is configured to monitor performance rating by the employer and the employee through the at least one communication device; (Abstract; Claim 8, shows the tracking of performance data for employers and employees and creation of reports)

Examiner’s Note: Based on the claim language, the activities performed by a “user” throughout the claims can be performed by either an employer or an employee.  This is because the claim elements either make no distinction between which activities can be performed by which type of user or specify that both employees and employers perform the function.
Cooper discloses multiple examples of users being able to search, retrieve, and view other users’ profiles and profile data (see at least [0027]; [0028]).  Cooper/Mankani/Finch does not explicitly disclose the particular carousel method of displaying profiles, however, Brown teaches:
wherein the [employment system] displays through the user interface a virtual representation of a carousel, wherein responsive to user interaction through the at least one communication device, the virtual representation of the carousel simulates rotational motion, the rotational motion of the carousel actuating the display through the user interface of a plurality of user profiles of users identified as employees; ([0084]; [00125], shows employee profiles being displayed in a rotating carousel presentation; see also [0121]-[0127]; [0141]; [0146]; [0158] for additional related details; FIG. 8-FIG. 10, shows carousel display including a similar design (emphasis on FIG. 9 and FIG. 10) to what is disclosed in Applicant’s drawings FIG.  44 and FIG. 44A)
One of ordinary skill in the art would have recognized that applying the known technique of Brown (rotating carousel display for displaying profiles) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Brown to the teachings of Cooper/Mankani/Finch would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such profile display features into similar systems. Further, applying a rotating carousel display for displaying profiles to Cooper/Mankani/Finch, which also displays profiles, would have see Cooper, at least [0018]).
While Cooper and/or Mankani and/or Finch and/or Brown (hereafter: “Cooper/etc.”) discloses a method for providing the above listed services via modules, “Cooper/etc.” does not disclose the particular names given to the modules (see the words above, such as “registration”, “identification”, “welcome”, etc.).
However, the Examiner asserts that the data identifying particular names or titles for the modules is simply a label for the particular module and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., names or titles of modules) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  The particular names used for the modules (objects, tools, etc. used to perform the tasks) does not provide additional limits on how the modules are used and/or how the related tasks are performed.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have labeled the modules with nay desired name/title because label of the modules does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Additionally, “Cooper/etc.” discloses a system that performs the above limitations.  “Cooper/etc.” does not explicitly show the particular number and/or order of MPEP 2144.04, VI, B and C (Duplication of Parts, Rearrangement of Parts).
In regards to Claim 2, Cooper discloses:
wherein the at least one communication device is selected from a group consisting of a cellular telephone, a smartphone, a wireless-enabled personal digital assistant, a tablet, a personal computer, a notebook and a mobile device. ([0016]; [0025]).  It is also noted that, although prior art is being applied at this time, all of the choices listed are old and well-known types of devices for performing the stated types of communications in the parent claims and may be subject to official notice.
In regards to Claim 3, Cooper discloses:
wherein the network is a data communication network selected from a group consisting of: the Internet, a local area network (LAN), a wide area network (WAN), the system and components are “web and mobile based; [0016], uses smartphones and mobile devices, this demonstrates that the communications can be made over the types of networks listed (Internet, cellular, etc.)).  It is also noted that, although prior art is being applied at this time, all of the choices listed are old and well-known types of types of communication networks that can be used for performing the stated types of communications and activities in the parent claims and may be subject to official notice.
In regards to Claim 4, Cooper discloses:
wherein the plurality of programmatic module includes a program, a sub-routine, a portion of a program, or a software component or a hardware component capable of performing at least one programmatic task. ([0016]; [0057]; [0058], etc.) 
In regards to Claim 5, Cooper discloses:
wherein the programmatic module further comprises a compensation establishment module ([0023]). Cooper/Mankani/Finch does not explicitly disclose a travel arrangement module, a training module or a development module, however, one of ordinary skill in the art at the effective filing date would have found it obvious to do so, since the additional modules are merely labelled modules that do not recite any use or activity.  The claimed invention is merely a collection of modules for performing various human resources and employment related activities.  These various modules do not necessarily interact with or affect each other and, under broadest reasonable interpretation, could be viewed as a set of choices of activities that could be performed.  One of ordinary skill in the art would understand how to add any number of modules for other human resources or employment activities without harming the system/method or 
While Cooper and/or Mankani and/or Finch discloses a method for providing the above listed services via modules, Cooper and/or Mankani and/or Finch does not disclose the particular names given to the modules (see the words above, such as “registration”, “identification”, “welcome”, etc.).
However, the Examiner asserts that the data identifying particular names or titles for the modules is simply a label for the particular module and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., names or titles of modules) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  The particular names used for the modules (objects, tools, etc. used to perform the tasks) does not provide additional limits on how the modules are used and/or how the related tasks are performed.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have labeled the modules with nay desired name/title because label of the modules does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
In regards to Claim 6, Cooper discloses:

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Mankani in further view of Brown.
In regards to Claim 7, Cooper discloses:
A method for enabling at least one transactional service between a plurality of transacting parties using a non-transitory computer program residing in a memory, the memory being in communication with a transactional service server, the transactional service server executing the computer program to enable, the method comprising the steps of: 
a) enabling a user to communicate through a user device with the transactional service server and register in a transactional service software application residing in the memory, utilizing a registration module through at least one communication device; ([0011], job seekers can register profiles; [0014], employers can register profiles; [0016]; [0025], use of communication devices to interact/communicate with the employment system, including remotely, Abstract, etc., user interfaces are used to enter inputs and interact with the system components/services)
b) identifying the user as an employee or an employer utilizing an identification module; ; ([0011]-[0014], shows separate registrations for employers versus employees (or other types of users) indicating that at some point during registration, a user’s status as “employer” or “employee” is identified)
in addition to registering, job seekers can create a profile via a dashboard (reads on “welcome module”) using the user interface; [0014], in addition to registering, employers can create a profile via a dashboard (reads on “welcome module”) using the user interface)
d) responsive to the user profile identifying the user as an employer, enabling the employer to design and manage at least one recruiting process utilizing a recruitment management module ([0012], “A recruiter dashboard enabling a recruiter to post jobs, initiate an auto search of system databases using job descriptions and other search criteria, send messages via SMS and other means to selected candidates, create candidate profiles, submit candidates along with notes to hiring managers, manually search system databases, and review commissions earned for each employee or contractor hired.”; [0011]-[0014], shows separate registrations for employers versus employees (or other types of users) indicating that at some point during registration, a user’s status as “employer” or “employee” is identified, Abstract, etc., user interfaces are used to enter inputs and interact with the system components/services) 
e) enabling the employer to integrate at least one hire by a hiring establishment module; ([0012], “A recruiter dashboard enabling a recruiter to post jobs, initiate an auto search of system databases using job descriptions and other search criteria, send messages via SMS and other means to selected candidates, create candidate profiles, submit candidates along with notes to hiring managers, manually search system databases, and review commissions earned for each employee or contractor hired.”)
 enabling the employee to maintain a plurality of employment activities utilizing an employment module; (Cooper discloses a plurality of employment activities performed by both the employer and employee (such as multiple hiring activities, multiple application activities, candidate tracking, post-employment tracking, timecard validation, etc.), the term “employment activities is an extremely broad term and would, under broadest reasonable interpretation (BRI), cover many, if not all, of the other types of activities performed in the claim and throughout Cooper (see the sections of Cooper cited above and below), under BRI the claims do indicate that “employment activities” is significantly different in scope than any of the other employment activities performed in the claim; [0011]-[0014], shows separate registrations for employers versus employees (or other types of users) indicating that at some point during registration, a user’s status as “employer” or “employee” is identified) 
g) enabling the employee to maintain a timecard to reflect an accurate number of working hours utilizing a timecard module; ([0055]; Claim 2, shows employees entering timecards to reflect hours worked; [0014]; [0055] , shows the review and approval of timesheets by an employer).  Additionally, the phrase “…to reflect an accurate number of working hours…”, used to explain the reason for maintaining a timecard, has been deemed non-functional descriptive material and therefore given no patentable weight.
h) enabling the employee to get approval electronically from an employer/authorized department head on submitting the timecard weekly and being paid on time; ([0055]; Claim 2, shows employees entering timecards to reflect hours worked; [0014]; [0055] , shows the review and approval of timesheets by an employer).  
i) enabling the employer to authorize, approve or reject timecard; ([0055]; Claim 2, shows employees entering timecards to reflect hours worked; [0014]; [0055] , shows the review and approval of timesheets by an employer)
j) authorizing the user to execute at least one transactional service or pass on the at least one transactional service, utilizing a user authorization module; ([0023]; [0027], provides examples of transactional services that can be performed by users, the reference discloses multiple activities that user scan performed after creating and registering profiles, specific activities available to types of users (employer, employee, etc.) shows “authorization” for those transactions) and 
Examiner’s Note: Based on the claim language and specification (see at least [0009]-[0011]), the term “transactional service” is not identified as any specific activity or process.  Therefore “transactional service” will be interpreted under broadest reasonable interpretation as any of the activities performed by any of the modules (or combination thereof) in the claims.  
k) enabling the user to receive notification on a successful execution of the at least one transactional service, utilizing a notification/alert sending module; (Example 1: [0071]; [0072], employees enter timesheets (transactional service), then those timesheets are sent to the employer for approval (employer is notified of scompleted 
Cooper discloses a dashboard for tracking analytics ([0054]).  Cooper does explicitly disclose staffing/hiring trends or statically data on past and present employees, however, Mankani teaches:
l) enabling the employer to have data and statistical information on their staffing/hiring trends in a snapshot and/or full detail view utilizing a report/business analytics module.
 ([0034]; [0040]; [0056]; [0071], “…may also include planned workforce 156, including a workforce pipeline of offers made, promotions due, and transfers, less unplanned attrition…”, discusses multiple data analysis of trends in staffing data for viewing and planning of workforce, the inclusion of “attrition” data would incorporate past employee statistics along with the current employee statistic (hires, promotions, etc.); [0090], files can be distributed as attachments (i.e. downloaded able and viewable files); [0062], additional examples of employee data that can be used for monitoring staffing/hiring trends) 
One of ordinary skill in the art would have recognized that applying the known technique of Manakani would have yielded predictable results.  It would have been recognized that applying the technique of Manakani to Cooper would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such human resources and employment features into similar systems.  Further, using a trend/statistic tracking and reporting feature in conjunction with a method/system for aggregating and allowing a 
Cooper discloses multiple examples of users being able to search, retrieve, and view other users’ profiles and profile data (see at least [0027]; [0028]).  Cooper/Mankani does not explicitly disclose the particular carousel method of displaying profiles, however, Brown teaches:
wherein the [employment system] displays through the user interface a virtual representation of a carousel, wherein responsive to user interaction through the at least one communication device, the virtual representation of the carousel simulates rotational motion, the rotational motion of the carousel actuating the display through the user interface of a plurality of user profiles of users identified as employees; ([0084]; [00125], shows employee profiles being displayed in a rotating carousel presentation; see also [0121]-[0127]; [0141]; [0146]; [0158] for additional related details; FIG. 8-FIG. 10, shows carousel display including a similar design (emphasis on FIG. 9 and FIG. 10) to what is disclosed in Applicant’s drawings FIG.  44 and FIG. 44A)
One of ordinary skill in the art would have recognized that applying the known technique of Brown (rotating carousel display for displaying profiles) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Brown to the teachings of Cooper/Mankani would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such profile display features into similar systems. Further, applying a rotating carousel display for displaying profiles to Cooper/Mankani, which also displays profiles, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow an arrangement and presentation that allows user to quickly and easily navigate profiles (see Cooper, at least [0018]).
While Cooper and/or Mankani and/or Brown (hereafter: “Cooper/etc.”) discloses a method for providing the above listed services via modules, Cooper/etc. does not disclose the particular names given to the modules (see the words above, such as “registration”, “identification”, “welcome”, etc.).
However, the Examiner asserts that the data identifying particular names or titles for the modules is simply a label for the particular module and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., names or titles of modules) which does not explicitly alter or impact the steps of the 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have labeled the modules with nay desired name/title because label of the modules does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Additionally, Cooper/etc. discloses a system that performs the above limitations.  Cooper/etc. does not explicitly show the particular number and/or order of software modules claimed. However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have included the particular software modules claimed as a design choice (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). Using a specific number of modules or specifically named modules would not affect the performance or outcome of the system and therefore is determined to be a matter of design choice by the programmer/developer. A person of ordinary skill in the art would know what software module(s) to use to perform the activities and would know what software module(s) would be capable of performing the activities.  The references cited demonstrate the necessary skill and components to perform all of the claim limitations, even if they do not use the specific number or MPEP 2144.04, VI, B and C (Duplication of Parts, Rearrangement of Parts).
In regards to Claim 8, Cooper discloses:
wherein the at least one communication device is selected from a group consisting of a cellular telephone, a smartphone, a wireless-enabled personal digital assistant, a tablet, a personal computer, a notebook and a mobile device. ([0016]; [0025]).  It is also noted that, although prior art is being applied at this time, all of the choices listed are old and well-known types of devices for performing the stated types of communications in the parent claims and may be subject to official notice.
In regards to Claim 9, Cooper discloses:
wherein the network is a data communication network selected from a group consisting of: the Internet, a local area network (LAN), a wide area network (WAN), wired Ethernet, wireless Ethernet and cellular wireless network. (Abstract, the system and components are “web and mobile based; [0016], uses smartphones and mobile devices, this demonstrates that the communications can be made over the types of networks listed (Internet, cellular, etc.)).  It is also noted that, although prior art is being applied at this time, all of the choices listed are old and well-known types of types of communication networks that can be used for performing the stated types of communications and activities in the parent claims and may be subject to official notice.
In regards to Claim 10, Cooper discloses:
wherein the programmatic module further comprises a compensation establishment module ([0023]). Cooper/Mankani does not explicitly disclose a travel arrangement module, a training module or a development module, however, one of 
While Cooper and/or Mankani discloses a method for providing the above listed services via modules, Cooper and/or Mankani does not disclose the particular names given to the modules (see the words above, such as “registration”, “identification”, “welcome”, etc.).
However, the Examiner asserts that the data identifying particular names or titles for the modules is simply a label for the particular module and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., names or titles of modules) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  The particular names used for the modules (objects, tools, etc. used to 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have labeled the modules with nay desired name/title because label of the modules does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

Additional Prior Art Not Relied Upon
O’Malley (Pub. No. US 2011/0276507 A1).  Discloses an employment and recruitment system for matching candidate profiles to jobs that includes the ability to search and view profiles (see at least [0088]; [0199]; [0336]-[0350]).  Also includes tasks similar to those in Applicant’s claims, such as tracking hiring/staffing trends (one example, see at least [0024]; [0202]; [0521]; [0614]; [0674]; [0708]; [0739] ; [0881]).

Response to Arguments
Applicant’s arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
Restriction
It is noted that the restriction and election of claims was finalized in the office action mailed on 10/5/2021.
II. Rejection of Claims under 35 U.S.C. §101
no evidence to support these statements.  The remarks fail to include any analysis, evidence, or any other type of support to demonstrate how/why these statements would be true.  For example, Applicant states that the “…the recitations clearly demonstrate that the judicial exception is being used in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or field of use, such that the amended claims as a whole do not monopolize any judicial exception….”, but fails to provide any explanation regarding how/why this is true (or even identify what Applicant believe sins the “meaningful way”).
Applicant’s remarks regarding a wagering game are unclear as this is not relevant to the current application.
In direct response to Applicant’s invocation of Berkheimer (well-understood, routine, conventional), examiner has added the related analysis to the above rejection (including three of the four types of evidence identified in the Berkheimer memo).  Because this was invoked by Applicant and is an extension of the previously provided analysis, it is not considered a new grounds of rejection.
Applicant is also reminded that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the federal circuit in OIP and Sequenom. 
III. Rejection of Claims under 35 U.S.C. §103
It is noted that several of the amendments include language changes that do not significantly affect the scope of the claims.  Multiple amendments consist of merely rewording the same element using different words and phrases without altering the scope or function of the particular element.  These elements were treated accordingly and in some cases may not require additional prior art, citations, and/or explanations since they remain covered by the previous prior art rejections.
Applicant provides no arguments.  Applicant’s remarks merely assert that the references do not show one of the newly added claim limitation (the limitation copied verbatim form the claims).  These remarks are moot in view of the newly provided prior art rejections, citations, and/or explanations.  Applicant’s references to 35 U.S.C. §102 are unclear since no 35 U.S.C. §102 rejection was made in the office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             January 19, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629